Citation Nr: 0629566	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  99-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1976 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A transcript of the October 1999 RO hearing is of record.  
This case was remanded in a January 2001 Board decision for 
additional development.


FINDINGS OF FACT

1.  There is no medical evidence of current residuals of a 
head injury, specifically episodic blackouts, chronic head 
pain, and a scar.

2.  A bilateral foot disorder currently diagnosed as 
onychomycosis, pes planus, hammertoes, hallux valgus, plantar 
fasciitis, and calcaneus ankle spurs is not shown to be the 
result of events occurring during military service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred as a result 
of military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Bilateral foot disorders were not incurred as a result of 
military service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received prior to 
enactment of VCAA.  In correspondence dated in April 2001 and 
April 2004, he was notified of the provisions of the VCAA as 
they pertain to the issue of service connection.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The veteran was asked to provide any additional 
evidence for his claim by way of correspondence dated in 
April 2001 and February 2003; no response was received.  The 
veteran has not identified any additional evidence that could 
be obtained to substantiate the claim.  Therefore, the Board 
is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran was sent the required notice in March 2006.  As 
indicated above, there has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the veteran.  

Laws & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141, 143 (1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Residuals of head injury

The veteran contends that he has residuals of an in-service 
head injury, which consist of periodic blackouts, chronic 
head pain, and a scar.  The Board has considered the 
veteran's contention, but finds that the preponderance of the 
evidence is against the claim.  

A review of the service medical records reflect the veteran 
was treated for an open wound to the right side of the head 
in May 1977.  No loss of consciousness was noted and the 
wound required two stitches to close.  An evaluation found 
the veteran to be neurologically intact with no other 
complications noted.  The separation examination was normal 
in all aspects and no mental illnesses were diagnosed. 

Over the course of this appeal the veteran has been afforded 
four VA examinations in an effort to determine the nature and 
etiology of any residuals of his head injury.  The first VA 
examination occurred in November 1998, where the veteran 
reported that during service, he was hit on the right side of 
his head with a cue stick.  He complained of pain on the 
right side of his head, including his neck, since service.  
He also indicated having blackout episodes, particularly when 
moving from a sitting to a standing position.  The veteran 
had not sought medical attention for his reported symptoms.  
The examiner noted that the veteran had multiple scars on his 
body, from fighting and from being cut by a razor.  A limited 
study of the cervical spine revealed mild degenerative 
changes of the C4-6 vertebral bodies, with no fracture, 
dislocation, or subluxation noted.  The examiner offered a 
diagnosis of post-traumatic head pain, secondary to a head 
injury, not migrainous.  

The veteran underwent a second VA neurological examination in 
January 1999 where he reported the black-out spells occurred 
every two to three months.  He also reported an aura of 
"twinkles" in his visual fields bilaterally.  While no 
neurological abnormalities were found during this 
examination, the examiner commented that it was not 
inconceivable that the veteran's description of brief 
"lapses of attention" could be complex partial seizures, 
though there was no compelling evidence to support such a 
finding.  Two electroencephalograms (EEG's) were accomplished 
in February 1999.  The initial EEG was abnormal, but a second 
EEG was normal.  A May 1999 CT of the head, with contrast, 
was normal.  There was no evidence of arteriovenous 
malformation.

At his October 1999 hearing, the veteran identified a scar 
over his right forehead and daily headaches as additional 
residuals of being hit with the cue stick in service.  The 
veteran alleged that this scar was currently tender, and had 
been ever since service.  He also stated that he had periodic 
blackouts ever since service, for which he received treatment 
at U.P.M.C.  He indicated he was told nothing could be done 
for them.  

The veteran underwent his third VA neurological examination 
in January 2002.  The examiner noted multiple facial scars 
from injuries sustained during street fights.  The injuries 
were treated in emergency rooms.  He reported no loss of 
consciousness with fighting.  He also had a history of drug 
and alcohol abuse.  During the evaluation, the results of the 
1999 neurological tests were reviewed.  The examiner noted 
that the initial EEG revealed a single left temporal sharp 
wave.  This was followed by a normal sleep deprived EEG and 
CT.  He also indicated that the CT scan showed some 
congenital anatomical variances, but no brain pathology.  The 
Board observes that during this examination the veteran 
denied having any further black-out spells since 1999.  He 
also denied headaches or episodes of loss of consciousness in 
the last two years.  Physical examination revealed a normal 
neurological examination and no neurologic complaints.  

The veteran was afforded the fourth and final VA examination 
in March 2003, to evaluate the scar which he identified at 
the October 1999 hearing.  During this examination, the 
veteran stated the scar was located above his right eyebrow 
close to his scalp.  The examiner indicated no scar was 
visible where the veteran pointed.  He was therefore unable 
to ascertain length or width of it.  There was no pain upon 
palpitation of the area, no adherence to underlying tissue, 
and no irregularity in the texture of the skin.  As such, he 
noted the scar must have been superficial.  The examiner also 
noted the lack of any hypopigmentation or hyperpigmentation, 
inflammation, or any distortion whatsoever in facial 
features.  In sum, no scar was visible upon examination.

Based on the cumulative medical evidence, the Board finds 
service connection is not warranted.  In reaching this 
conclusion, the Board notes again that service connection as 
it relates to this claim requires an injury in service; 
current residuals of such injury; and a relationship between 
the current residuals and the injury in service.  38 C.F.R. 
§ 3.303 (2005).  

Initially, the Board notes there is evidence of an injury in 
service.  However, the November 1998 diagnosis of post-
traumatic head pain, secondary to a head injury, was 
speculative in nature.  It was based largely on the veteran's 
self-described history and no diagnostic testing was 
performed.  As such it is not sufficiently probative to 
establish a chronic residual resulting from the injury which 
occurred in service.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

The Board next observes there is no evidence of a current 
disability, otherwise described as residuals of the 1977 head 
injury.  This is evident from the January 2002 VA examination 
which showed no neurologic complaints or disorders and where 
the veteran specifically denied the presence of any chronic 
headaches or black out spells since 1999.  Furthermore, the 
VA examination in March 2003 indicated there is no residual 
of a head injury currently manifested by a scar.  The Board 
also notes that additional VA treatment records dated between 
April 2003 and March 2004 reflect the continued absence of 
such complaints or relevant clinical findings.  Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).  
The Board observes that the veteran did not respond to the 
April 2001 RO request to provide evidence of his treatment at 
the U.P.M.C., which he averred to in his October 1999 
hearing.  Therefore, any evidence potentially helpful to the 
veteran's claim could not be considered in this appeal.  The 
Board notes that the duty to assist is not always a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for residuals of 
a head injury have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

Bilateral foot disorders

The veteran contends he has a bilateral foot disorder which 
is the result of his military service.  The veteran has 
specifically maintained that he acquired a fungal infection 
of both feet from serving in the infantry.  

A review of the veteran's service medical records reflects a 
May 1977 complaint of pain in his left ankle after a target 
fell on it.  No swelling was observed and no sequela or 
complications were indicated.  The records are silent for any 
dermatological problems with the feet during service.  The 
separation examination was normal in all aspects and no foot 
disorders were diagnosed. 

Over the course of this appeal the veteran has been afforded 
three VA examinations to determine the nature and etiology of 
any bilateral foot disorders.  The first VA examination 
occurred in November 1998 where the veteran reported a 
history of frequently standing in water while in the 
infantry.  He stated that both of his feet and toenails 
developed a severe fungal infection, which had continued 
presently.  The veteran also reported persistent pain in his 
toes and feet.  
Upon physical examination, it was noted that the skin and 
toenails of both feet of the veteran's feet were dark, with a 
foul smell.  A fungus infection was visible between the toes 
of both feet and every toenail, and there were numerous skin 
lesions from the fungus infection over the heel, and lateral 
and the bottom surface of both feet.  Diagnosed foot 
deformities were hammertoes, bilateral hallux valgus, 
bilateral calcaneus spurs, and suspected orthostatic 
hypotension.  

The veteran resided in a VA domiciliary between May and June 
1999.  He was seen in the podiatry clinic once in May 1999.  
The treatment record indicates a diagnosis of hyperhidrosis, 
chronic tinea pedis, onychomycosis, and calluses and corns, 
bilaterally.  

The veteran provided personal testimony at an October 1999 
hearing and acknowledged that he had not been diagnosed with 
hammertoes or with severe vascular deficiency in the feet 
area while in the military.  He explained that during the two 
to three weeks that he was in the infantry, he generally 
stood in swamp water doing basic drills.  During that time he 
noticed his feet were discolored and averred that the boots 
provided did not prevent water from reaching his feet.  The 
veteran also stated he sought treatment for his feet around 
1992 and 1993, at a 'Stand Down' offered through the VA.  The 
VA medical facility that he identified had no record of the 
veteran receiving treatment during any of the Stand Downs 
which occurred during 1992, 1993, and 1995.

The veteran underwent a second VA podiatry examination in 
February 2002 where he reported chronic pain in both feet, 
especially after extended walking, sitting or standing.  He 
denied a history of surgery or trauma to his feet and ankles.  
Following the examination, the diagnosis included pes planus 
secondary to a forefoot varus deformity bilaterally; and 
secondary plantar fasciitis bilaterally.  A bilateral bunion 
deformity was also noted, with hallux limitis deformities 
including arthritic changes of the right first 
metatcarpophalangeal joint.  The veteran also had symptoms of 
possible arthritis/synovitis of the left subtalar joint and 
an ankle clonus was present bilaterally.  Tender, thickened 
mycotic nails and dry scaly skin, plantar to both feet were 
observed as well.

During a VA podiatry examination March 2003, the veteran 
indicated that he had reported foot pain after three weeks in 
the infantry, which he believed to be the result of his wet 
feet.  He alleged that he was limited to no prolonged 
standing or walking afterwards.  Following the examination, 
the examiner opined that the veteran had age-related loss of 
padding on the plantar aspect of the foot, which was a 
recognized phenomenon as people age.  It was difficult to 
further limit his diagnosis as he was diffusely painful, 
although he walks with no arthralgia.  The physican was 
unable to establish a link between the veteran's military 
experience and his current foot complaint.  He did note 
however, that it was possible the veteran had some 
onychomycosis from the prolonged moisture in his feet, 
although in the trenches for only three weeks.  The examiner 
concluded that there was no clear evidence to link the 
veteran's chronic foot pain complaints to his limited time in 
the military, which was marked by limited activity for the 
majority of the time.  

Based upon all the evidence, the Board finds service 
connection for bilateral foot disorders is not merited.  In 
reaching this conclusion, the Board notes again that service 
connection the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141, 143 (1992).  

In this regard, although the medical evidence reflects that 
the veteran currently has the noted bilateral foot 
disabilities; the Board observes that there is no evidence 
that any of these bilateral foot disorders were manifested 
in, or were the result of military service.  There is no 
record of any of these bilateral foot disorders prior to 
1998.  Although a VA examiner indicated that the fungal 
disorder of the feet was "possibly" the result of wet feet 
in service, the examiner did conclude that there is no clear 
evidence to link the veteran's chronic foot pain complaints 
to his limited time in the military.  

While the examiner did speculate that the current fungal 
disorder of the feet was "possibly" the cause of the 
current foot disability, this evidence is not based on any 
documented events in service.  The Board finds that such 
reports have limited probative value as they are merely a 
recitation of the veteran's self-reported and unsubstantiated 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of lay history is not transformed into 
medical evidence simply because it was transcribed by a 
medical professional); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993) (a medical opinion based on an inaccurate factual 
premise has no probative value).  The Board is not required 
to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
Thus, the probative value of a medical opinion is 
significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a bilateral 
foot disorder have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a bilateral foot disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


